
	
		IIA
		Calendar No. 430
		112th CONGRESS
		2d Session
		S. J. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Inhofe (for himself
			 and Mr. Johanns) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 19, 2012
			Committee discharged pursuant to 5 U.S.C. 802(c), and
			 placed on the calendar
		
		JOINT RESOLUTION
		To disapprove a rule promulgated by the
		  Administrator of the Environmental Protection Agency relating to emission
		  standards for certain steam generating units.
	
	
		Now, therefore, be it
		
	
		That Congress disapproves the rule
			 submitted by the Administrator of the Environmental Protection Agency relating
			 to national emission standards for hazardous air pollutants from coal- and
			 oil-fired electric utility steam generating units and standards of performance
			 for fossil-fuel-fired electric utility, industrial-commercial-institutional,
			 and small industrial-commercial-institutional steam generating units (77 Fed.
			 Reg. 9304 (February 16, 2012)), and such rule shall have no force or
			 effect.
		
	
		June 19, 2012
		Committee discharged pursuant to 5 U.S.C. 802(c), and placed
		  on the calendar
	
